
	
		II
		111th CONGRESS
		1st Session
		S. 1614
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide grants to community colleges to improve the
		  accessibility of computer labs and to provide information technology training
		  for students and members of the public seeking to improve their computer
		  literacy and information technology skills.
	
	
		1.Short titleThis Act may be cited as the
			 Community College Technology Access
			 Act.
		2.Grant
			 program
			(a)DefinitionsIn
			 this Act:
				(1)Community
			 collegeThe term community college means an
			 educational institution in any State that—
					(A)admits as regular
			 students only persons having—
						(i)a
			 certificate of graduation from a school providing secondary education or the
			 recognized equivalent of such a certificate; or
						(ii)completed a
			 secondary school education in a home school setting that is treated as a home
			 school or private school under State law;
						(B)is legally
			 authorized within such State to provide a program of education beyond secondary
			 education;
					(C)provides not less
			 than a 2-year program that is acceptable for full credit toward an associate's
			 degree;
					(D)is a public or
			 other nonprofit institution; and
					(E)is accredited by a
			 nationally recognized accrediting agency or association, or if not so
			 accredited, is an institution that has been granted pre­ac­cred­i­ta­tion
			 status by such an agency or association that has been recognized by the
			 Secretary for the granting of preaccreditation status, and the Secretary has
			 determined that there is satisfactory assurance that the institution will meet
			 the accreditation standards of such an agency or association within a
			 reasonable time.
					(2)Computer
			 labThe term computer lab means a dedicated
			 community college facility that provides onsite computer software, hardware,
			 and technical support for students, faculty, and staff.
				(3)SecretaryThe
			 term Secretary means the Secretary of Education.
				(4)StateThe
			 term State has the meaning given the term in section 103 of the
			 Higher Education Act of 1965 (20 U.S.C. 1003).
				(b)Authorization of
			 grant program
				(1)In
			 generalFrom amounts appropriated under section 4, the Secretary
			 shall award grants, on a competitive basis, to community colleges eligible
			 under subsection (d) to enable the community colleges—
					(A)to improve the
			 accessibility of computer labs; and
					(B)to provide
			 information technology training for students and members of the public seeking
			 to improve their computer literacy and information technology skills.
					(2)Use of
			 funds
					(A)MandatoryA
			 community college receiving a grant award under this Act shall use the grant
			 funds for the maintenance, administration, and improvement of computer labs,
			 which shall include—
						(i)staffing
			 facilities;
						(ii)purchasing
			 computer equipment, including hardware and software;
						(iii)maintaining,
			 repairing, and replacing technology equipment;
						(iv)maintaining and
			 securing facilities; or
						(v)providing
			 utilities for the facilities and computer equipment.
						(B)Additional uses
			 with authorizationA
			 community college receiving a grant award under this Act may use the grant
			 funds to expand or build a computer lab by submitting an application for such
			 use to the Secretary and receiving authorization for such use from the
			 Secretary.
					(c)Application
				(1)In
			 generalA community college seeking a grant award under this Act
			 shall submit an application to the Secretary at such time, in such manner, and
			 containing such information and assurances as the Secretary may require.
				(2)Proposed
			 useA community college shall include in the application the
			 community college's proposed use of the grant funds.
				(d)EligibilityA
			 community college is eligible for a grant award under this Act if the community
			 college's application under subsection (c) demonstrates that the community
			 college will—
				(1)keep a computer lab open not less than 10
			 hours on weekends to members of the public;
				(2)keep a computer
			 lab open not less than 20 hours on weekday evenings to members of the public,
			 except that if the computer lab is open more than 10 hours on weekends as
			 required under paragraph (1), then each additional hour above 10 hours on
			 weekends shall reduce by 1 hour the 20 hours required under this
			 paragraph;
				(3)provide computer lab instruction (by an
			 employee of the community college who is capable of providing basic computer
			 instruction) to members of the public for hours that the computer lab is open
			 under paragraphs (1) and (2); and
				(4)offer computer-related training at no
			 charge to members of the public for hours that the computer lab is open under
			 paragraphs (1) and (2).
				(e)Grant
			 amountsThe Secretary shall determine the amount of a grant award
			 under this Act based on the applications received under subsections (b)(2)(B)
			 and (c).
			3.Reports
			(a)Annual report by
			 a community collegeFor each fiscal year that a community college
			 receives a grant award under this Act, the community college shall submit to
			 the Secretary, by a date determined by the Secretary, a report that contains a
			 review and evaluation of the computer lab, including the computer lab's costs,
			 hours of operation, and amount of users.
			(b)Report by
			 secretaryThe Secretary shall submit annually to Congress a
			 report on the grant program assisted under this Act, including the number of
			 grant awards made and the approximate number of persons served by each computer
			 lab receiving funds under this Act.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $125,000,000 for each of
			 the fiscal years 2010 to 2014.
		
